DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 13 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of a sodium ion secondary battery comprising a positive electrode comprising Na1.67NiP1.83O6.42 where a=0 and A = P [rational formula: Na3.64Ni2.18(P2O7)2 having a triclinic crystal structure which is not further comprise a conductive aid or a conductive solid electrolyte in the reply filed on 4-15-2020 is acknowledged. A sodium ion secondary battery comprising a positive electrode comprising Na1.67NiP1.83O6.42 where a=0 and A = P [rational formula: Na3.64Ni2.18(P2O7)2 was found allowable. Therefore, Nax=1.20-1.99NiP2O7 or Nax=1.20-1.99(Ni1-y)(Cr, Fe, Mn, Co)yP2O7 was searched.
Claims 5-8 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no without traverse in the reply filed on 4-15-2020.  Claim 8 is rejected because the claim depends on claim 6 which is withdrawn.                                            
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim, H., “Na2FeP2O7as a Promising Iron-Based Pyrophosphate Cathode for Sodium Rechargeable Batteries: A Combined Experimental and Theoretical Study. Advanced Functional Materials”.
Kim et al. teaches in the abstract, a positive electrode material for an electrical storage device comprising a positive electrode active material represented by a general formula Nax(Fe1-aMa)yP2Oz, [Nax(Fe1-aMa)yP2Oz] where M represents at least one kind of transition metal element selected from the group consisting of Ni, 1.2≤x≤2.8, 0.95≤y≤1.6,  0≤a≤0.9 and 7≤z≤8.  Kim et al. discloses that the oxide material is amorphous (annealed at 600 °C under argon flow to restore crystallinity, see 4. Experimental Section on P1153-1154, which implies the intermediate material has amorphous phase).  Kim et al. discloses the oxide material contains, in terms of mol%, 25% to 55% of Na2O [teaching 8-33% of Na2O], 10% to 30% of Fe2O3, Cr2O3, MnO, [teaching 10-70% of NiO], and 25% to 55% of P2O5  [teaching 15-70% of Na2O].  Kim et al. discloses the raw material comprises, in terms of mass%, 30% to 98% of the oxide material, 0.5% to 20% of the conductive carbon, and 0% to 70% of a sodium ion conductive solid electrolyte (active material:Super P = 8:2, see 4. Experimental Section on P1153-1154). Kim further discloses the conductive carbon comprises at least one of a highly conductive carbon black, a carbon powder, and a carbon fiber (Super P, see 4. Experimental Section on P1153-1154).
Allowable Subject Matter
Claims 1, 3-4 and 9-10 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727